Citation Nr: 9909233	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-00 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for a service-connected 
psychiatric disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to April 1952, and from August 1952 to August 1958.

The issue now on appeal to the Board of Veterans' Appeals 
(Board) arises from a May 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the veteran's claim for 
increased disability compensation for his service connected 
psychiatric disorder.  At this time, the level of disability 
compensation established for the disorder was 10 percent.  
The veteran perfected an appeal in a timely manner and in 
December 1994 he and his spouse testified at an RO hearing.  

In April 1995, the hearing officer issued a decision 
increasing the veteran's level of disability compensation to 
30 percent.  As this represented a grant of less than the 
greatest potential benefit available, and as the veteran has 
not withdrawn the appeal, the matter is still in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 38 (1995).

In July 1998, the Board remanded this claim to the RO so that 
additional evidence might be obtained.  This development 
having been accomplished, the matter is once again before the 
Board.

As a final preliminary matter, the Board notes that some 
question was raised by a report of a November 1998 VA 
examination as to whether a diagnosis of conversion disorder 
was appropriate or whether there was an actual physical basis 
for the veteran's complaints.  The Board notes that an April 
1996 VA outpatient treatment record diagnosed degenerative 
joint disease of the cervical spine with radiculopathy.  In 
light of this information, the Board refers the question of 
entitlement to service connection for a cervical spine 
disorder to the RO for its consideration.


FINDINGS OF FACT

1.  The RO has gathered all available, relevant evidence 
necessary to decide the veteran's claim equitably.

2.  The veteran's service-connected psychiatric disorder 
currently is manifested by social isolation with few friends 
and little motivation, discomfort around people, anxiety, 
moderately severe depressive symptoms, occasional panic or 
anxiety attacks with flattened affect, sleep disturbance, and 
difficulties with memory, attention and concentration.

3.  The veteran's psychiatric disorder is not shown to be 
productive of a severely impaired ability to establish or 
maintain effective or favorable relationships with people; or 
by reason of psychoneurotic symptoms has reduced flexibility 
and efficiency levels resulting in severe industrial 
impairment.

4.  The veteran's psychiatric disorder is not shown to be 
productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting) or inability to establish or 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.14 and 4.130, 
Diagnostic Code 9424 (1998); 38 C.F.R. § 4.132, Diagnostic 
Code 9402 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 48, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have properly and sufficiently developed.  Accordingly, 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).


I.  Background

Service connection for conversion disorder related to the 
veteran's peacetime service was established by a February 
1960 rating decision, and a noncompensable (0 percent) 
disability evaluation was assigned, effective from November 
1959.  In October 1960, the Board granted service connection 
for a conversion reaction related to the veteran's wartime 
service.  This Board decision was implemented by way of an RO 
decision issued in the same month.  

VA medical center (VAMC) records show that the veteran had 
treatment for his conversion disorder from the early 1990s to 
the present.  In June 1990 the veteran said that he had been 
treated for conversion reaction soon after the Korean 
Conflict.  He said this manifested itself in weakness on the 
right side of his body.  He also said he had some tingling in 
the right hand and a mild choking sensation.  He denied 
recent panic attacks but spoke of a fear of dying.  He had 
recently been told that he had coronary occlusion and he 
connected the symptoms of angina with what he experienced at 
the time he was told he had a conversion reaction.  He was a 
retired bus and subway train driver, reasonably comfortable 
financially, was married twice and had two children.  The 
impression was anxiety disorder, not otherwise specified.

In August 1990, the veteran had complaints of pain in his 
right hip and of numbness in the right side.  He said he had 
received medication for a conversion reaction since about 
1962.  He wondered whether his "conversion reaction" was 
connected with his actual heart symptoms.  Orthopedic and 
neurologic consultations were recommended.  

Both orthopedic and neurologic consultations were performed 
in October 1990.  The orthopedic consultation pertained to 
the right hip and no organic pathology was found.  The 
impression was of a conversion reaction for 35 years.  In the 
neurologic consultation, the veteran complained of numbness 
and pain on the right side from the neck all the way down.  
There was decreased sensation to pinprick on the entire right 
side of the body.  The impression was of a conversion 
reaction with no evidence of a structural lesion of the 
brain. 

A June 1992 Social Work Service report revealed that the 
veteran had retired from the New York Transit Authority seven 
years before and that he had a dull, nagging pain on the 
right side for over 20 years.  The pain had increased since 
his retirement.  He said that he just sat around the house.

In March 1993, the veteran requested a new evaluation.  There 
were no changes in the nature of the veteran's complaints, 
history or mental status.  He reported that the medication 
Doxepin relaxed him.  The provider confirmed the existence of 
a chronic conversion reaction and wrote that this was the 
best that could be done for the veteran.

In September 1993, the veteran filed the present claim for an 
increased rating for his service connected psychiatric 
disorder.

In December 1993, the RO issued a rating decision increasing 
the veteran's disability compensation for his psychiatric 
disorder to 10 percent.

In August 1994, the veteran reported that Doxepin was 
helpful.  It was also noted that he had had angina since 
1986.

In December 1994, the veteran submitted a statement in 
support of his claim in which he contended that he had at 
least moderate impairment, both social and industrial, as the 
result of his psychiatric disability.

In December 1994, the veteran and his spouse testified at an 
RO hearing.  The veteran reported that he had worked as a bus 
driver with the New York Transit Authority for 22 years 
before retiring in 1984.  He said that in 1993 he worked as a 
chauffeur for 35 hours a week for about three months before 
leaving the job due to increased anxiety engendered by the 
act of driving and by the effects of the Doxepin he was 
taking.  He said he became extremely nervous, as well as 
drowsy and dizzy; sometimes he would get headaches.  He said 
that now he just drove three to four miles to shop, for a 
total of ten miles per week.  

The veteran also said that in terms of his daily activities 
he mainly stayed home.  He said he would awaken between 9 and 
10 o'clock each morning, have breakfast and then sit around 
and watch television or go into the yard and help his spouse.  
He estimated that he spent half the day inside, just watching 
television.  He said that he used to go out socially but now 
he very seldom did that, the last time having been 
approximately a year before.  He also said he could not sleep 
without medication and that he typically slept only about two 
hours at a time.  As for personal interaction, he said that 
friends came over to the house occasionally, but not as often 
as they did before.  He said he felt less comfortable around 
people in general.  He said he tended to get nervous whether 
he was interacting with people who were friends or who were 
not friends.  

The veteran reported that he felt numb on the right side as 
well as fatigue.  He said that Doxepin eased his symptoms but 
did not control them.  He said he had to decrease his dose 
because he would become incapacitated on it for a whole day.  
He said this was the only medication that helped him a little 
bit.  On any day his feelings corresponded to an "8" out of 
"10" on a scale of relative badness, and on a lot of days 
to a "9" out of "10."

The veteran's spouse testified that she and the veteran had 
been married for thirty years and that the veteran formerly 
had a very active social life.  However, she said, his 
friends complained to her that his behavior pattern had 
changed completely.  She said that he had completely changed; 
whereas before he was merely passive, now he was more moody 
and depressed.  She said that sometimes he wanted to be by 
himself and that he was not the husband she knew.  She said 
that within the past year, he had had no social life.  She 
also said that he did not enjoy steady sleep, that sometimes 
he had shaking fits and that he was in a deep depression.  
She said his whole outlook had changed over the past year and 
that he was not getting any better.  She said that she closed 
her business so that she could stay with him at home because 
she was afraid if she did not, something might happen.

In January 1995, the veteran underwent a VA compensation and 
pension examination.  He reported a history of angina, 
hypertension, diabetes mellitus and a nervous condition.  He 
stated that he had a right upper extremity condition and 
numbness.  He said he had taken medications on and off for 
twenty years without any relief.  He said that he had been 
diagnosed as having a "nervous condition" at the Brooklyn 
VAMC in 1959.  He reported that after his discharge he worked 
as a subway driver for two years and then as a bus driver for 
twenty years until he retired in 1984.  He said he did not 
work between 1984 and 1993, at which time he worked as a 
limousine driver in South Carolina for seven or eight months, 
but he retired from this job in 1993 because his nervous 
condition rendered him unable to drive any longer.

The veteran reported fatigue and numbness in the right arm, 
which was constant but worsened with nervous feelings.  He 
reported intense feelings of nervousness that would come 
"out of the blue," accompanied by feelings that he was 
going to die and the "shakes."  These attacks would last 
between twenty and thirty minutes and would sometimes wake 
him from sleep.  According to the veteran these began in 1987 
or 1988.  He reported that he currently slept only about 
three hours per night and he reported difficulty falling 
asleep.  He said he woke up early in the morning secondary to 
nervousness.  He said that he had been more sad than happy 
for the past four years.  He also said he did not enjoy life 
as much as he used to over the past four years and often felt 
like not getting out of bed in the mornings.  He said he 
formerly socialized quite often but that now he did not.  He 
said he mostly stayed home and watched television.  He 
reported that he did not want to be around people and that he 
felt that he would be better off dead because of his intense 
nervous feelings.  He denied a suicidal plan.  He also 
reported a loss of energy over the past two years and that he 
had difficulty with his memory and concentration for about 
six months to a year.  He said he had been married then to 
his second wife for twenty-one years.

The examiner found no psychomotor agitation or retardation, 
normal speech in rate and tone, a sad appearance, no suicidal 
or homicidal ideation, and no hallucinations or delusions.  
He was alert and oriented in four spheres.  He was able to 
recall two out of three items in five minutes and his 
attention and concentration were both poor.  He could not 
interpret proverbs.  The impressions were major depressive 
episode and panic disorder without agoraphobia.  In the 
examiner's opinion the veteran remained moderately impaired 
by symptoms of major depression and panic disorder without 
agoraphobia secondary to his inability to continue his 
consistent work as a driver.       

In February 1995, the provider's impression was of a 
questionable masked depression.  The Doxepin was discontinued 
and Prozac and Trazodone put in its place.

In April 1995, the RO issued a rating decision increasing the 
veteran's disability compensation to 30 percent for his 
service-connected psychiatric disorder.

In March 1996, the veteran was seen at the VAMC complaining 
of tingling and numbness with loss of strength in this right 
hand.  He was referred for a neurology consultation.

In April 1996, the veteran was seen for a neurology 
consultation.  He complained of right upper extremity 
numbness and stiffness of the right side.  The provider noted 
that no organic cause of the veteran's symptoms had been 
found in 1990.  On physical examination the provider noted 
pain in the right side of the neck on rotation of the head as 
well as a loss of strength in the right upper extremity with 
intrinsic hand muscle atrophy.  The provider diagnosed 
degenerative joint disease of the cervical spine with 
radiculopathy of the fifth, sixth and seventh cervical 
vertebrae but recommended that X-rays be conducted to confirm 
this finding.

In August 1996, the veteran appeared at the mental health 
clinic of the VAMC complaining chest pains, although they 
were diminishing, and intermittent anxiety.  The provider 
found anxiety, chest pain and mild depression with insomnia.  
Orientation and memory were good.  The assessments were 
conversion neurosis and anxiety disorder.  The provider also 
estimated that he and the veteran had made 50 percent 
progress in relieving the veteran's anxiety.  In February 
1997, the veteran was having severe anxiety spells with mild 
depression, and there was 50 percent progress in achieving 
relief from anxiety.  In August 1997 the veteran appeared to 
have improved as the provider assessed 70 percent progress in 
relieving anxiety.  In January 1998, the veteran reported 
drowsiness and headaches in the morning.  However, there was 
80 percent progress in achieving relief from anxiety.  The 
diagnosis remained conversion disorder.

In January 1998, the veteran's accredited representative 
filed a brief arguing that the veteran should receive a 
higher rate of disability compensation because the veteran 
had reported in January 1995 that he would be better off dead 
and because he stayed at home most of the time and had 
decreased his socializing to the point where he interacted 
almost exclusively with family members and health-care 
providers.  Although he was classified as "moderately" 
disabled, the representative argued that the cited symptoms 
and observed manifestations appeared to restrict the veteran 
to a greater than moderate degree.  

In February 1998, the veteran underwent another VA 
compensation and pension examination.  The veteran complained 
that he was doing worse but he was somewhat vague about what 
was really worse for him at the time.  He said he felt down 
but he had neither crying spells nor suicidal ideation.  He 
reported no difficulty sleeping although he only slept about 
five hours per night and it took him several hours to fall 
asleep.  He said he generally made breakfast for himself, he 
visited with friends in the mornings and watched television 
at home in the evening.  He reported that he got along well 
with his wife and children.  He also said he was seeing a 
psychiatrist who had him on Paxil and Trazodone.  

The examiner noted that he had reviewed the claims file and 
the treatment records and he observed that the veteran 
appeared fairly stable with a moderately depressed mood.  
There were no hallucinations or evidence of delusions and the 
veteran was oriented to three spheres.  The examiner's 
impressions were major depression and conversion disorder by 
history.  The examiner assigned a current Global Assessment 
of Functioning (GAF) score of 60 with moderate symptoms of 
depression some social difficulty and relatively few friends 
with moderate social isolation.  The examiner concluded that 
the veteran was moderately disabled by his psychiatric 
symptoms and that he was relatively stable at that point.

In June 1998 the veteran's representative submitted a brief 
in which he argued that the evidence showed chronic, severe 
depression, irritability, decreased energy level, sleep 
disturbance and limited social interaction.  The 
representative argued that the February 1998 examination had 
revealed moderately severe major depressive and conversion 
disorders.  He argued that the veteran had maintained that he 
was unable to maintain gainful employment because of his 
service-connected disability; that he was no longer able to 
work.  

In July 1998 the Board remanded this claim to the RO so that 
additional evidence could be obtained and a VA examination 
could be conducted in order to reconcile the various 
psychiatric diagnoses and to determine whether any new 
psychiatric diagnoses represented progressions of conversion 
disorder or whether they were separate disabilities.

In August 1998 the veteran reported that he was doing fairly 
well and he was sleeping well.  The VA provider found that he 
was alert, calm, and coherent and had a generally appropriate 
affect.  The assessment was anxiety disorder and the provider 
noted 90 percent progress in achieving relief from anxiety.  
Later that month, the veteran was seen again, and the 
provider noted that the veteran's symptoms were mostly 
controlled on his current medications.

In September 1998 the veteran submitted a statement in which 
he reported that he had been treated at the Brooklyn, New 
York VA hospital between 1960 and 1966 and at the Dorn VA 
hospital from 1991 to the present.  He said he had not 
received any non-VA health care, and that he was not now on 
disability retirement nor had he been in 1993.

In November 1998 the examiner who conducted the February 1998 
psychiatric examination re-examined the veteran in light of 
the procurement of additional treatment records.  The 
examiner noted that although in 1990 no organic pathology 
underlying the veteran's complaints of weakness and 
irritation of the right side had been found, in April 1996 
there was a finding of muscle atrophy and other symptoms of 
degenerative joint disease.  The examiner noted that there 
was no indication that X-rays had been taken or that there 
was neurology follow-up.

On physical examination the examiner found that the veteran 
was essentially the same as he was in February 1998.  The 
veteran complained of anxiety and moderate depression.  He 
felt irritation about one-half the time on the right side, 
and had felt this irritation on and off since 1958.  He had 
worked as a bus driver until his retirement in 1984.  Now, he 
spent a lot of the time around the house with not very much 
energy or motivation and with symptoms of anxiety and 
depression.  He was then being followed psychiatrically and 
was taking several antidepressant and psychiatric 
medications.  The examiner concluded that there were no 
changes.  The veteran was depressed with diminished energy; 
he had a sleep disorder, difficulty concentrating and a 
depressed mood.  The veteran also was socially isolated with 
few friends and little motivation.  He had occasional panic 
attacks or anxiety attacks with flattened affect and 
moderately severe depressive symptoms.  Now, though, the 
examiner had doubts about the accuracy of the diagnosis of 
conversion disorder.  He said that it was quite possible that 
the correct diagnosis was degenerative joint disease, but 
without X-rays it was impossible to resolve at that time.  
The examiner recommended referral of the veteran to a 
neurologist, but also concluded that the veteran did have 
depressive disorder secondary to pain and disability on the 
right side.  He again assigned a current GAF score of 60.  

In November 1998, the veteran also underwent a VA neurology 
examination.  The veteran said that in the 1950s he had been 
diagnosed with conversion reaction based on his complaints of 
numbness and weakness of the right upper extremity and the 
right leg.  According to the veteran, these symptoms came 
suddenly with no language disturbance or trouble talking.  
These symptoms never resolved.  The examiner noted that a 
1990 CT scan showed no abnormalities, that his symptoms were 
stable and that he had developed no new ones.  The veteran 
was normal on physical examination and the examiner's 
impression was that there was no evidence of a neurologic 
lesion.

In January 1999, the veteran communicated that he had no 
further evidence to submit.

In February 1999, the veteran's representative argued that 
the personal hearing transcript accurately reflected the 
degree to which his psychiatric disorder diminished his 
ability to deal with people socially, and, more importantly, 
in the course of employment.  The representative also argued 
that the VA examiner's assignment of a GAF score of 60 was 
misleading in that the veteran was functioning within an 
"artificial" framework.  Since the veteran was no longer 
working, he could, by withdrawing himself from normal social 
contact with all but his family, successfully decrease the 
opportunity to display more severe dysfunction.  The 
representative argued that the evidence demonstrated 
entitlement to at least a 50 percent evaluation.

In March 1999, the veteran's representative filed an informal 
hearing presentation with the Board.  The representative 
argued therein that the veteran had presented credible and 
persuasive testimony that supported entitlement to a higher 
disability evaluation.  The representative argued that the 
totality of the evidence showed serious social and industrial 
impairment.  In fact, the representative went on to say that 
the evidence showed total occupational and social impairment.


II.  Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule), 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Assigning a rating involves an analysis of the extent to 
which a service-connected disability adversely affects the 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  The history of a disability should be considered; 
however, where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, as in the present case, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more clearly approximates the criteria 
for that rating.  Otherwise, a lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

By regulatory amendment, effective from November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, previously as set forth in 
38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 
(1996) (now codified at 38 C.F.R. §§ 4.125-4.130 (1998)).  
Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  To give the veteran every consideration with respect 
to the instant appeal, the Board will consider the claim in 
light of the former and revised criteria to determine the 
proper evaluation for the veteran's psychiatric disorder.

Prior to November 7, 1996, conversion disorder was evaluated 
using criteria from the general rating formula for 
psychoneurotic disorders.  38 C.F.R. § 4.132, Diagnostic Code 
9402 (1996).  Under this formula, a 30 percent evaluation was 
assigned upon a showing of a definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms were 
to have resulted in such a reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite social impairment.  The VA General Counsel, in 
response to an invitation from the United States Court of 
Appeals for Veterans Claims (then the United States Court of 
Veterans Appeals) (Court) to construe the term "definite" 
in a manner that would quantify the degree of impairment, 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate, but less than rather large."  O.G.C. 
Prec. 9-93, 59 Fed. Reg. 4752 (1994).  See also Hood v. 
Brown, 4 Vet. App. 301 (1993).

A 50 percent evaluation was assigned where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  In addition, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.

A 70 percent evaluation was assigned for severe impairment in 
the ability to establish or maintain effective or favorable 
relationships with people, and severe industrial impairment.

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior; or, as a result of the 
psychiatric disability, the individual must have been unable 
to obtain or retain employment.

Under the newly revised criteria (38 C.F.R. § 4.130, 
Diagnostic Code 9424), a 30 percent evaluation is assigned 
for occupational and social impairment with occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).

Where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation as to time or place; and memory loss 
for names of close relatives; own occupation, or own name.  
Id.

The Board has carefully considered the evidence of record, 
including the veteran's and his spouse's assertions that a 
significant increase in his disability rating is warranted by 
virtue of his feelings of discomfort with and isolation from 
people and by reason of his inability to maintain employment.  
Based on its review of the evidence in its entirety, 
particularly the objective medical evidence, the Board 
concludes that the veteran's symptomatology does meets the 
criteria for a 50 percent evaluation under the former 
criteria, but does not meet the criteria for a 70 percent 
evaluation under either the former or the revised criteria.

As a preliminary matter, the Board observes that the veteran 
has been given psychiatric diagnoses that are at variance 
with the diagnosis for which the veteran was given service 
connection.  He has been diagnosed with major depressive 
episode or disorder as well as with panic attacks without 
agoraphobia.  Most recently, a VA examiner expressed doubt 
concerning whether the veteran actually suffered from 
conversion disorder in connection with his longstanding 
symptoms of right upper extremity and neck weakness and 
numbness, noting that these complaints may actually have a 
physical basis in degenerative joint disease and 
radiculopathy of the cervical spine.  The examiner 
nevertheless also indicated that the veteran does indeed have 
a psychiatric disorder, namely, depressive disorder, that is 
secondary to his longstanding physical symptomatology - the 
underlying basis for the original grant and continuance of 
service connection for conversion disorder.  This being the 
case, the Board has determined that the best way to 
adjudicate this case, in a manner that will avoid prejudice 
to the veteran, is to attribute all of the veteran's 
psychological symptomatology to a service-connected 
psychiatric disorder, and to determine whether this 
symptomatology, taken as a whole, would warrant an increased 
rating under either of the two sets of rating criteria 
summarized above.  See Mittleider v. West, 11 Vet. App. 181 
(1998).  The Board notes that regardless of the exact 
psychiatric diagnosis carried by the veteran, the rating 
formulae, both old and new, are the same.  

Clearly, symptoms of the veteran's psychiatric disorder 
include social isolation with few friends and little 
motivation, discomfort around people, anxiety, moderately 
severe depressive symptoms, occasional panic or anxiety 
attacks with flattened affect, sleep disturbance, and 
difficulties with memory, attention and concentration. The 
evidence shows that the veteran has had a close relationship 
with his spouse, that it has lasted for 21 years, that they 
live together, and that the veteran enjoys a good 
relationship with his two children.  Further, the evidence 
shows that he does have friends outside of the family, and 
that these friends visit him occasionally, although perhaps 
not as frequently now as they did in the past. However, the 
evidence also shows that the veteran spends nearly all of his 
time at home watching television, although he does help his 
spouse out with the gardening and makes short drives to go 
grocery shopping on occasion.  He does not go out or 
participate in social activities outside the house.  He 
indicates that he feels uncomfortable and nervous around 
people, whether they are friends or strangers.  

While there is some ambiguity in the best way to characterize 
the veteran's difficulties in dealing with people, the Board 
concludes that the evidence described above most accurately 
represents a considerable impairment in his ability to 
establish or maintain effective and wholesome relationships 
with people, rather than the severe impairment contemplated 
for a 70 percent evaluation under the former criteria.  
Hence, an increase in the veteran's disability compensation 
level, to 50 percent, is warranted.  

The most recent VA treatment notes, dating from February 1997 
to August 1998, demonstrate increasing improvement of the 
veteran's ability to control his anxiety with the help of 
medications.  The veteran began with, in the clinician's 
view, 50 percent progress in controlling his anxiety and 
ended with 90 percent progress in controlling his anxiety.  
The veteran also shows increasing improvement from the time 
of his hearing testimony and his 1995 VA examination to his 
February and November 1998 VA examinations.  The veteran 
indicated that he had to leave post-retirement employment as 
a chauffeur in 1993 because his anxiety had become 
uncontrollable, and, in fact, he indicated that he does very 
little driving at present because of anxiety associated with 
driving.  However, the veteran indicated that at least part 
of this anxiety was attributable to concerns over the impact 
of his medication on his ability to drive.  The Board does 
not find that this of itself establishes the proposition that 
the veteran seeks to establish - namely, that his psychiatric 
disorder precludes him from maintaining employment.  Apart 
from the difficulty of testing this proposition due to the 
veteran's longstanding retirement, inability to drive which 
is at least in part occasioned by the effects of medication 
does not establish the wide-ranging industrial inadaptability 
that is contemplated in the assignment of a total (100 
percent) rating.  Rather, the weight of the evidence shows 
that the veteran has a considerable industrial impairment, 
but does not suggest a "severe" industrial impairment 
contemplated for assignment of a 70 percent evaluation under 
the former criteria.  See 38 C.F.R. § 4.132, Diagnostic Code 
9402 (1996).

Likewise, applying the revised criteria, (set forth at 
38 C.F.R. § 4.130, Diagnostic Code 9424 (1998)), the Board 
also must find that the veteran's symptomatology does not 
meet the criteria for a 70 percent evaluation.  There is no 
evidence to suggest that the veteran experiences occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting) or inability to establish or maintain effective 
relationships.  While the veteran has been reported to have 
suicidal ideation, and indicated that he felt at one point he 
would be "better of dead," the veteran's speech has never 
been reported as anything but normal and there is no 
indication in the record of spatial disorientation, impaired 
impulse control or neglect of personal appearance and 
hygiene.  He also appears to be capable of performing routine 
activities, such as making breakfast, attending to personal 
hygiene, occasional driving and helping out with the 
gardening.  There also is no evidence in the record of 
hallucinations, delusions or other psychotic ideation.  The 
VA examiner who examined the veteran in February and November 
1998 assigned a GAF score of 60, which represents moderate 
symptoms or moderate difficulty in social, occupational or 
school functioning.  Such does not meet the criteria for a 70 
percent rating under the revised criteria.

In reaching this decision, the Board has considered the 
complete history of the veteran's psychiatric disorder, as 
well as the clinical manifestations of this disability and 
their effects on his earning capacity.  See 38 C.F.R. §§ 4.1 
and 4.2.  In short, the current medical evidence, as 
previously discussed, with resolution of all reasonable 
doubt, reflects a 50 percent evaluation for the veteran's 
current manifestations of a psychiatric disorder under both 
the former and the revised schedular criteria.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The above decision is based on the pertinent provisions of 
VA's Schedule for Rating Disabilities.  The Board also finds 
that there is no objective indication of record that the 
veteran's disability is so exceptional or unusual as to 
warrant the assignment of an increased extra-schedular 
evaluation consistent with the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that there 
has been no showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), or 
necessitated frequent periods of hospitalization, or that the 
disability otherwise has rendered impracticable the 
application of the regular schedular standards.  The Board 
notes the veteran's testimony that he had to leave his 
employment as a chauffeur in 1993 due to anxiety resulting 
from his service-connected condition.  However, while the 
veteran undoubtedly experiences some interference with 
employment due to his service-connected condition, without 
more, such is not shown to be beyond that contemplated in his 
current evaluation.

In the absence of objective evidence of the factors noted 
above, there is no basis for assignment of an extra-schedular 
evaluation.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

  
ORDER

Subject to laws and regulations governing the award of 
compensation benefits, the veteran's disability rating for a 
service-connected psychiatric disorder is increased to 50 
percent.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
- 20 -


- 2 -


